         Case 1:21-cr-00051-DLH Document 120 Filed 08/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       INTERSTATE AGREEMENT ON
                                             )       DETAINERS ORDER
       vs.                                   )
                                             )       Case No.: 1:21-cr-051
Gage Terale Blackcloud,                      )
                                             )
               Defendant.                    )


       On August 10, 2021, defendant made his initial appearance in the above-entitled action and

was arraigned. AUSA Jonathan O'Konek appeared on behalf of the United States. Attorney Kent

Morrow appeared on defendant’s behalf.

       Prior to his initial appearance, defendant was incarcerated by the State of North Dakota at

the North Dakota State Penitentiary (“NDSP”) in Bismarck, North Dakota. After the Indictment in

this case was returned and an arrest warrant issued, a detainer was filed by the United States with

the North Dakota prison officials. Pursuant to the Interstate Agreement on Detainers Act (“IADA”),

defendant’s appearance before this court for his initial appearance and arraignment was secured by

a writ of habeas corpus ad prosequendum.

       At his initial appearance and arraignment, defendant was advised of his rights under the

Interstate Agreement on Detainers Act (“IADA”) to continued federal custody until the charges set

forth in the Indictment are adjudicated.     Defendant waived in open court the anti-shuttling

provisions of the IADA and agreed to remain in the custody of the State of North Dakota (the

“sending state” under the IADA) at the NDSP pending further proceedings in this case initiated by

the United States (the “receiving state” under the IADA).


                                                 1
         Case 1:21-cr-00051-DLH Document 120 Filed 08/10/21 Page 2 of 2




       The court accepts defendant’s waiver, finding that it was made knowingly and intelligently,

voluntarily, and upon advice of counsel. Accordingly, the court ORDERS that defendant be

returned to and housed in the “sending state” under the IADA pending further proceedings or until

further order of the court Further, pursuant to defendant’s waiver, the return of the defendant to his

place of incarceration pending trial shall not be grounds under the IADA for dismissal of the charges

set forth in the Indictment.

       Dated this 10th day of August, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
